Case 2:19-cv-07046-MWF-FFM Document 15 Filed 08/28/19 Page 1 of 3 Page ID #:42



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, 14th Floor
   3   Los Angeles, CA 90067
       Telephone: (310) 789-3100
   4   Facsimile: (310) 789-3150
   5   VINEET BHATIA (Pro Hac Vice Pending)
       vbhatia@susmangodfrey.com
   6   SUSMAN GODFREY L.L.P.
       1000 Louisiana, Suite 5100
   7   Houston, TX 77002
       Telephone: (713) 651-9366
   8   Facsimile: (713) 654-6666
   9   Attorneys for Plaintiff Greg Blatt
  10

  11

  12                        UNITED STATES DISTRICT COURT
  13                      CENTRAL DISTRICT OF CALIFORNIA
  14

  15
        GREG BLATT,                           Case No. 2:19-cv-07046-MWF-FFMx
  16
                           Plaintiff,         NOTICE OF RELATED CASE
  17
                v.
  18
        ROSETTE PAMBAKIAN and
  19    SEAN RAD;
  20                        Defendants.
  21

  22

  23

  24

  25

  26

  27

  28



       6811620v1/016409
Case 2:19-cv-07046-MWF-FFM Document 15 Filed 08/28/19 Page 2 of 3 Page ID #:43



   1           TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
   2   DISTRICT OF CALIFORNIA AND TO THE PARTIES HEREIN AND THEIR
   3   ATTORNEYS OF RECORD:
   4           PLEASE TAKE NOTICE THAT, in accordance with Rule 83-1.3 of the Local
   5   Rules of this Court, the following action appears to be related to the above-entitled
   6   action: Pambakian v. Blatt, et al., Case No.2:19-07053 SVW (MRWx) (U.S. District
   7   Court, Central District of California).
   8           Local Rule 83-1.3 provides that notice of a related case shall be filed and
   9   served on all parties who have appeared stating whether any action pending in the
  10   Central District of California and the action being filed appear: (a) to arise from the
  11   same or substantially identical transactions; happenings or events; or (b) to call for
  12   determination of the same or substantially identical questions of law and fact; or (c)
  13   likely for other reasons to entail substantial duplication of labor if heard by different
  14   judges.
  15           The foregoing action involves substantially similar factual allegations and
  16   parties as the allegations in this case, as well as the same agreement to arbitrate
  17   claims, and accordingly this case is related within the meaning of Local Rule 83-1.3.
  18           PLEASE TAKE FURTHER NOTICE that this Notice of Related Case is also
  19   being served on counsel for the parties in the case listed.
  20   Dated: August 28, 2019                        VINEET BHATIA
                                                     DAVIDA BROOK
  21                                                 SUSMAN GODFREY L.L.P.
  22
                                                     By: /s/ Davida Brook
  23                                                       Davida Brook
                                                           Attorneys for Plaintiff Greg Blatt
  24

  25

  26

  27

  28


                                                 1
       6811620v1/016409
Case 2:19-cv-07046-MWF-FFM Document 15 Filed 08/28/19 Page 3 of 3 Page ID #:44



   1                                          PROOF OF SERVICE
   2           I, the undersigned, declare:
   3          I am employed in the County of Los Angeles, State of California. I am over the age of 18
       and not a party to the within action; my business address is 1900 Avenue of the Stars, Suite 1400,
   4   Los Angeles, California 90067-6029.
   5           On August 28, 2019, I served the foregoing document(s) described as follows:
   6                                 NOTICE OF RELATED CASE
   7   on the interested parties in this action by placing true copies thereof enclosed in sealed envelopes
       addressed as stated on the attached service list, as follows:
   8
       M. Elizabeth Graham
   9   Paige Alderson
  10   Grant & Eisenhofer, P.A.
       101 California Street, Suite 2710
  11   San Francisco, California 94111
       Phone: (415)365-9585
  12
       Fax: (415)365-9650
  13   Email: egraham@gelaw.com
       palderson@gelaw.com
  14

  15           BY MAIL:
               I am "readily familiar" with the firm's practice of collection and processing
  16   correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal
       Service on that same day with postage thereon fully prepaid at Los Angeles, California in the
  17   ordinary course of business. I am aware that on motion of the party served, service is presumed
       invalid if postal cancellation date or postage meter date is more than one day after date of deposit
  18   for mailing in affidavit.

  19   _____ BY PERSONAL SERVICE:
             I caused to be delivered such envelope by hand to the offices of the addressee.
  20
               BY FEDERAL EXPRESS OR OVERNIGHT COURIER
  21
               BY FAX
  22           I served by facsimile as indicated on the attached service list.

  23   XX      BY ELECTRONIC MAIL
              I caused said documents to be prepared in portable document format (PDF) for e-mailing
  24   and served by electronic mail as indicated on the attached service list.

  25          Executed on August 28, 2019, at Los Angeles, California.
        XX           (Federal) I declare that I am employed in the office of a member of the bar of this
  26   Court at whose direction the service was made.

  27

  28      Helen Danielson                             ________________________________
       (Type or Print Name)                           (Signature)

                                                     2
       6811620v1/016409
